 

Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is entered into among
James River Group Holdings, Ltd. (the “Parent Company”), its subsidiary James
River Group, Inc. (“JRGI”) and Gregg Davis (“Employee”) (JRGI, the Parent
Company and Employee will be collectively referred to hereinafter as the
“Parties”).

 

WHEREAS, Employee is employed by the Parent Company and JRGI (together, the
“Company”) as the Chief Financial Officer of each pursuant to an employment
agreement dated October 1, 2012, as amended (the “Employment Agreement”);

 

WHEREAS, the Company and Employee have mutually agreed that the employment of
Employee will end on January 2, 2017, as a result of Employee’s decision to
retire from employment with the Company (the “Separation Date”);

 

WHEREAS, the Parties seek to fully and finally settle all existing claims,
whether or not now known, arising out of Employee’s employment and termination
of employment on the terms set forth herein;

 

NOW THEREFORE, the Parties mutually understand and agree as follows:

 

1.           Payments to Employee.  The Company shall pay to Employee “Severance
Pay” consisting of (a) a lump sum payment of Fifty Thousand Dollars ($50,000)
(the “Lump Sum Payment”), subject to the Company’s timely receipt of this
Agreement executed by Employee and Employee’s not exercising his right of
revocation (as described below) of this Agreement; and (b) thirty six (36)
monthly payments in the gross amount of Thirty Thousand Forty One Dollars and
Sixty Six Cents ($30,041.66) (the “Monthly Payments”), subject to Employee’s
satisfying all of the following conditions: (a) the Company’s timely receipt of
this Agreement executed by Employee and Employee’s not exercising his right of
revocation (as described below) of this Agreement; (b) the Company’s receipt of
the Release attached to this Agreement as Appendix A that has been executed by
Employee after the Separation Date and delivered to the Company within ten (10)
business days after the Separation Date; and (c) the expiration of the seven
(7)-day period within which Employee may revoke the Release (the “Revocation
Period”) and Employee’s not timely revoking the Release.   Severance Pay will be
paid in 2017 as follows: (A) the Lump Sum Payment will be paid on the Company’s
first regular payroll date in January 2017; and (B) the Monthly Payments will be
paid in 2017, 2018 and 2019 on the Company’s regular payroll dates beginning
with the first regular payroll date that is a least five (5) business days after
the Effective Date of the Release (as defined in the Release).  Each payroll
period payment described in this Section 1 shall be treated as a separate
payment for purposes of Section 409A of the Internal Revenue Code.  All payments
pursuant to this Agreement will be subject to all applicable taxes and other
lawful withholdings.  Any restricted stock or stock option awards to Executive
that do not vest by the Separation Date shall not vest (“Unvested Equity
Awards”).  Appendix B to this agreement details vested and unvested restricted
stock and options awards as of the Separation Date.

 

2.           Consideration.  Employee acknowledges that the Severance Pay and
other consideration set forth herein exceeds that to which Employee would
otherwise be entitled upon termination of employment without providing a release
of claims under the normal operation of

 

 

 

 

the Company’s benefit plans, policies, and/or practices.  Irrespective of
whether Employee signs this Agreement, Employee will retain any rights Employee
may otherwise have to medical, dental, and vision benefits continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended, or other applicable law (which rights will be explained in greater
detail in a separate notice provided to Employee), and will be paid all
compensation and benefits earned through the Separation Date, as follows:

 

(a)          accrued but yet unpaid base salary earned through the Separation
Date will be paid on the first payroll date following the Separation Date;

 

(b)          Employee’s discretionary bonus for 2016 in the gross amount of
$360,500 will be paid on the Company’s bonus payment date for 2016 bonuses, but
in no event later than March 15, 2017;

 

(c)          reasonable business expenses incurred, but not paid prior to, the
Separation Date will be reimbursed within forty-five (45) days after the
Separation Date; and

 

(d)          any accrued but unpaid Tax Equalization Policy obligations of the
Company will be paid in accordance with such policy.

 

3.           Waiver and Release.  For valuable consideration from the Company,
receipt of which is hereby acknowledged, Employee waives, releases, and forever
discharges the Company and its current and former parents, subsidiaries,
divisions, affiliates, shareholders, officers, directors, attorneys, agents,
employees, successors, and assigns (collectively referred to as the “Company
Releasees”) from any and all rights, causes of action, claims or demands,
whether express or implied, known or unknown, that arise on or before the date
that Employee executes this Agreement, which Employee has or may have against
the Company and/or the Company Releasees, including, but not limited to, any
rights, causes of action, claims, or demands relating to or arising out of the
following:

 

(a)          anti-discrimination, anti-harassment, and anti-retaliation laws,
such as the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, and Executive Order 11141, which prohibit employment
discrimination based on age; Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866 (42 U.S.C. § 1981), the Equal Pay Act, and Executive
Order 11246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Genetic Information Nondiscrimination Act, which
prohibits discrimination on the basis of genetic information; the Americans With
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; and the laws of North
Carolina and Bermuda that prohibit employment discrimination or wage
discrimination;

 

(b)          other employment laws, such as the United Sates Worker Adjustment
and Retraining Notification Acts, which requires that advance notice be given of
certain workforce reductions; the Employee Retirement Income Security Act of
1974, which, among other things, protects employee benefits; the Family and
Medical Leave Act, which requires employers to provide leaves of absence under
certain circumstances; the laws of North Carolina and Bermuda which regulate
wage and hour matters, including all

 

 2 

 

 

forms of compensation, vacation pay, sick pay, compensatory time, overtime,
commissions, bonuses, and meal and break periods; state family, medical, and
military leave laws, which require employers to provide leaves of absence under
certain circumstances; the Sarbanes Oxley Act; and any other federal, state, or
local laws relating to employment;

 

(c)          tort, contract, and quasi-contract claims, such as claims with
respect to Unvested Equity Awards of claims for breach of the Employment
Agreement, wrongful discharge, physical or personal injury, intentional or
negligent infliction of emotional distress, fraud, fraud in the inducement,
negligent misrepresentation, defamation, invasion of privacy, interference with
contract or with prospective economic advantage, breach of implied contract,
unjust enrichment, promissory estoppel, breach of covenants of good faith and
fair dealing, negligent hiring, negligent supervision, negligent retention, and
similar or related claims; and

 

(d)          all remedies of any type, including, but not limited to, damages
and injunctive relief, in any action that may be brought on Employee’s behalf
against the Company and/or the Company Releasees by any government agency or
other entity or person.

 

Employee understands that Employee is releasing claims about which Employee may
not know anything at the time Employee executes this Agreement.  Employee
acknowledges that it is Employee’s intent to release such unknown claims, even
though Employee recognizes that someday Employee might learn new facts relating
to Employee’s employment or learn that some or all of the facts Employee
currently believes to be true are untrue, and even though Employee might then
regret having signed this Agreement.  Nevertheless, Employee acknowledges
Employee’s awareness of that risk and agrees that this Agreement shall remain
effective in all respects in any such case.  Employee expressly waives all
rights Employee might have under any laws intended to protect Employee from
waiving unknown claims.  

 

4.           Excluded Claims.  Notwithstanding anything to the contrary in this
Agreement, the waiver and release contained in this Agreement shall exclude any
rights or claims (a) that may arise after the date on which Employee executes
this Agreement; (b) that cannot be released under applicable law (such as
worker’s compensation and unemployment compensation claims); and (c) for
indemnification or coverage under director’s and officer’s insurance.  In
addition, the Parties agree that this Agreement shall not adversely affect,
alter, or extinguish any vested right that Employee may have with respect to any
pension or other retirement benefits to which Employee is or will be entitled by
virtue of Employee’s employment with the Company, and nothing in this Agreement
shall prohibit Employee from enforcing such rights.  Moreover, nothing in this
Agreement shall prevent or preclude Employee from challenging in good faith the
validity of this Agreement, nor does it impose any conditions precedent,
penalties, or costs for doing so, unless specifically authorized by applicable
law.  

 

5.           No Other Claims.  Except to the extent previously disclosed by
Employee in writing to the Company, Employee represents and warrants that
Employee has (a) filed no claims, lawsuits, charges, grievances, or causes of
action of any kind against the Company and/or the Company Releasees and, to the
best of Employee’s knowledge, Employee possesses no claims (including Fair Labor
Standards Act [“FLSA”] and worker’s compensation claims);

 

 3 

 

 

(b) received any and all compensation (including overtime compensation), meal
periods, and rest periods to which Employee may have been entitled, and Employee
is not currently aware of any facts or circumstances constituting a violation by
the Company and/or the Company Releasees of the FLSA or other applicable wage,
hour, meal period, and/or rest period laws; and (c) not suffered any
work-related injury or illness within the twelve (12) months preceding
Employee’s execution of this Agreement, and Employee is not currently aware of
any facts or circumstances that would give rise to a worker’s compensation claim
against the Company and/or the Company Releasees.

 

6.           Wage Deduction Orders.  Employee represents and warrants that
Employee is not subject to any wage garnishment or deduction orders that would
require payment to a third party of any portion of the Severance Pay.  Any
exceptions to the representation and warranty contained in this Paragraph must
be described in writing and attached to the executed copy of this Agreement that
Employee submits to the Company.  Such disclosure shall not disqualify Employee
from receiving Separation Pay under this Agreement; provided, however, that the
amount of Severance Pay described in Paragraph 1 shall be reduced in accordance
with any such wage garnishment or deduction order as required by applicable
law.  

 

7.           Duty to Cooperate.  Employee agrees that for one year after the
Separation Date Employee will remain reasonably available to the Company as
needed to assist in the smooth transition of Employee’s duties to one or more
other employees of the Company, without additional compensation to Employee,
provided, however, Employee’s obligations with respect to transition duties
under this Paragraph shall not exceed 15 hours in any calendar month. Employee
acknowledges and agrees that Employee’s obligations to assist the Company in
pending or threatened litigation and any other administrative and regulatory
proceedings, which currently exist or which may arise in the future, are
governed by Section 18 of the Employment Agreement, which remains in full force
and effect after the Separation Date.  

 

8.           Non-Disparagement.  Employee will refrain from making negative or
disparaging remarks about the Company or the Company Releasees.  Employee will
not provide information or issue statements regarding the Company or the Company
Releasees, or take any other action, that would cause the Company or the Company
Releasees embarrassment or humiliation or otherwise cause or contribute to them
being held in disrepute.  Likewise, the Company and Parent Company will not
cause their directors, officers, managers, employees, or agents to provide
information or issue statements regarding Employee, or take any other action,
that would cause Employee embarrassment or humiliation or otherwise cause or
contribute to Employee being held in disrepute, and upon notice in the event of
any such disparagement by any agent of the Company or Parent Company, the
Company or Parent Company, as applicable, shall direct such agent to cease any
such disparagement.  Nothing in this Agreement shall be deemed to preclude
Employee, or the Company, the Parent Company or their directors, officers,
managers, employees, or agents, from providing truthful testimony or statements
in a legal or arbitration proceeding or pursuant to subpoena, court order, or
similar legal process, or from providing truthful information to government or
regulatory agencies.  

 

9.           Non-Admission of Liability.  The Parties agree that nothing
contained in this Agreement is to be construed as an admission of liability,
fault, or improper action on the part of either of the Parties.

 

 4 

 

 

10.         Return of Company Property.  Employee represents and warrants that,
by the Separation Date, Employee has returned all property belonging to the
Company, including, but not limited to, all keys, access cards, office
equipment, computers, cellular telephones, notebooks, documents, records, files,
written materials, electronically stored information, credit cards bearing the
Company’s name, and other Company property (originals or copies in whatever
form) in Employee’s possession or under Employee’s control, with the exception
of this Agreement, the Employment Agreement, compensation and benefits-related
documents concerning Employee, and documents Employee has received in his
capacity as a shareholder of the Parent Company.

 

11.         Consultation With Legal Counsel.  The Company hereby advises
Employee to consult with an attorney prior to signing this Agreement.  

 

12.         Review and Revocation Periods.  Employee acknowledges that Employee
has been given at least twenty-one (21) days to consider this Agreement from the
date that it was first given to Employee.  Employee agrees that changes in the
terms of this Agreement, whether material or immaterial, do not restart the
running of the twenty-one (21)-day consideration period.  Employee shall have
seven (7) days from the date that Employee executes the Agreement to revoke
Employee’s acceptance of the Agreement by delivering written notice of
revocation within the seven (7)-day period to the following Company contact:

 

James River Group, Inc.

 

Raleigh, North Carolina

Attn: Adam Abram, Chief Executive Officer

 

If Employee does not revoke acceptance, this Agreement will become effective and
irrevocable by Employee on the eighth day after Employee has executed it.

  

13.         Choice of Law.  This Agreement shall be construed and administered
in accordance with the laws of North Carolina, without regard to the principles
of conflicts of law which might otherwise apply, except that Section 17 of the
Employment Agreement, as incorporated herein, shall be governed by the Federal
Arbitration Act, to the extent applicable, and North Carolina law to the extent
that the Federal Arbitration Act does not apply.

 

14.         Severability.  Should any provision of this Agreement or the
provisions of the Employment Agreement incorporated in this Agreement be held to
be illegal, void or unenforceable, such provision shall be of no force and
effect.  However, the illegality or unenforceability of any such provision shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement.

 

15.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.  A copy of an executed counterpart that is delivered
electronically as a PDF attachment to an email or by facsimile shall be deemed
to be an original signed counterpart.

 

16.         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Employee, the Company, and the Company Releasees, and their
respective representatives,

 

 5 

 

 

predecessors, heirs, successors, and assigns, provided, however, this Agreement
may not be assigned by Employee, and any assignment by Employee shall be null
and void.

 

17.         Entire Agreement.  This Agreement contains the complete
understanding between the Parties as to the subject matter contained herein, and
no other promises or agreements shall be binding unless signed by both an
authorized representative of the Company and Employee.  In signing this
Agreement, the Parties are not relying on any fact, statement, or assumption not
set forth in this Agreement.  Notwithstanding the foregoing, Employee
understands and agrees that Section 4 (Confidential Information and Privileged
Information), Section 5 (Non-Competition), Section 8 (409A Compliance), Section
9 (Uniqueness of Services; Acknowledgments), Section 10 (Further
Acknowledgments), Section 11 (Notices), and Section 17 (Dispute Resolution) of
the Employment Agreement remain in full force and effect after the Separation
Date, are not superseded by this Agreement, and are incorporated herein by
reference.  

 

18.         Arbitration.  Any dispute arising under, enforcing, or challenging
the validity of this Agreement is subject to the Dispute Resolution provisions
(Section 17) of the Employment Agreement, as incorporated herein.

 

19.         Representation and Warranty of Understanding.  By signing below,
Employee represents and warrants that Employee: (a) has carefully read and
understands the terms of this Agreement; (b) is entering into the Agreement
knowingly, voluntarily and of Employee’s own free will; (c) understands its
terms and significance and intends to abide by its provisions without exception;
(d) has not made any false statements or representations in connection with this
Agreement; and (e) has not transferred or assigned to any person or entity not a
party to this Agreement any claim or right released hereunder, and Employee
agrees to indemnify the Company and hold it harmless against any claim
(including claims for attorney’s fees or costs actually incurred, regardless of
whether litigation has commenced) based on or arising out of any alleged
assignment or transfer of a claim by Employee.

 

  /s/ Gregg Davis   Gregg Davis   Dated: November  14, 2016       JAMES RIVER
GROUP HOLDINGS, LTD.           By: /s/ Robert P. Myron     Name: Robert P. Myron
    Title: President and Chief Operating Officer   Dated: November  14, 2016

 

 6 

 

 

  JAMES RIVER GROUP, INC.           By: /s/ J. Adam Abram     Name: Adam Abram  
  Title: Chief Executive Officer   Dated: November 14, 2016

 

 7 

 

 

APPENDIX A

 

RELEASE

 

This Release (“Release”) is being executed pursuant to a Separation and Release
Agreement (the “Agreement”) among James River Group Holdings, Ltd. (the “Parent
Company”), its subsidiary James River Group, Inc. (“JRGI”) and Gregg Davis
(“Employee”) (JRGI and the Parent Company will be collectively referred to
hereinafter as the “Company”) dated as of November __, 2016.  Any capitalized
word not defined in this Release (other than a proper noun) has the meaning
defined in the Agreement.

 

1.           Waiver and Release.  For valuable consideration from the Company,
as described in the Agreement, receipt of which is hereby acknowledged, Employee
waives, releases, and forever discharges the Company and its current and former
parents, subsidiaries, divisions, affiliates, shareholders, officers, directors,
attorneys, agents, employees, successors, and assigns (collectively referred to
as the “Company Releasees”) from any and all rights, causes of action, claims or
demands, whether express or implied, known or unknown, that arise on or before
the date that Employee executes this Release, which Employee has or may have
against the Company and/or the Company Releasees, including, but not limited to,
any rights, causes of action, claims, or demands relating to or arising out of
the following:

 

(a)         anti-discrimination, anti-harassment, and anti-retaliation laws,
such as the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, and Executive Order 11141, which prohibit employment
discrimination based on age; Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866 (42 U.S.C. § 1981), the Equal Pay Act, and Executive
Order 11246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Genetic Information Nondiscrimination Act, which
prohibits discrimination on the basis of genetic information; the Americans With
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; and the laws of North
Carolina and Bermuda that prohibit employment discrimination or wage
discrimination;

 

(b)         other employment laws, such as the United Sates Worker Adjustment
and Retraining Notification Acts, which requires that advance notice be given of
certain workforce reductions; the Employee Retirement Income Security Act of
1974, which, among other things, protects employee benefits; the Family and
Medical Leave Act, which requires employers to provide leaves of absence under
certain circumstances; the laws of North Carolina and Bermuda which regulate
wage and hour matters, including all forms of compensation, vacation pay, sick
pay, compensatory time, overtime, commissions, bonuses, and meal and break
periods; state family, medical, and military leave laws, which require employers
to provide leaves of absence under certain circumstances; the Sarbanes Oxley
Act; and any other federal, state, or local laws relating to employment;

 

(c)         tort, contract, and quasi-contract claims, such as claims for
wrongful discharge, physical or personal injury, intentional or negligent
infliction of emotional distress, fraud, fraud in the inducement, negligent
misrepresentation, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, breach of express or implied contract,

 

 8 

 

 

unjust enrichment, promissory estoppel, breach of covenants of good faith and
fair dealing, negligent hiring, negligent supervision, negligent retention, and
similar or related claims; and

 

(d)         all remedies of any type, including, but not limited to, damages and
injunctive relief, in any action that may be brought on Employee’s behalf
against the Company and/or the Company Releasees by any government agency or
other entity or person.

 

Employee understands that Employee is releasing claims about which Employee may
not know anything at the time Employee executes this Release.  Employee
acknowledges that it is Employee’s intent to release such unknown claims, even
though Employee recognizes that someday Employee might learn new facts relating
to Employee’s employment or learn that some or all of the facts Employee
currently believes to be true are untrue, and even though Employee might then
regret having signed this Release.  Nevertheless, Employee acknowledges
Employee’s awareness of that risk and agrees that this Release shall remain
effective in all respects in any such case.  Employee expressly waives all
rights Employee might have under any laws intended to protect Employee from
waiving unknown claims.  

 

2.           Excluded Claims.  Notwithstanding anything to the contrary in this
Release, the waiver and release contained in this Release shall exclude any
rights or claims (a) that may arise after the date on which Employee executes
this Release; (b) that cannot be released under applicable law (such as worker’s
compensation and unemployment compensation claims); and (c) for indemnification
or coverage under director’s and officer’s insurance.  In addition, the Parties
agree that this Release shall not adversely affect, alter, or extinguish any
vested right that Employee may have with respect to any pension or other
retirement benefits to which Employee is or will be entitled by virtue of
Employee’s employment with the Company, and nothing in this Release shall
prohibit Employee from enforcing such rights.  Moreover, nothing in this Release
shall prevent or preclude Employee from challenging in good faith the validity
of this Release, nor does it impose any conditions precedent, penalties, or
costs for doing so, unless specifically authorized by applicable law.  

 

3.           No Other Claims.  Except to the extent previously disclosed by
Employee in writing to the Company, Employee represents and warrants that
Employee has (a) filed no claims, lawsuits, charges, grievances, or causes of
action of any kind against the Company and/or the Company Releasees and, to the
best of Employee’s knowledge, Employee possesses no claims (including Fair Labor
Standards Act [“FLSA”] and worker’s compensation claims); (b) received any and
all compensation (including overtime compensation), meal periods, and rest
periods to which Employee may have been entitled, and Employee is not currently
aware of any facts or circumstances constituting a violation by the Company
and/or the Company Releasees of the FLSA or other applicable wage, hour, meal
period, and/or rest period laws; and (c) not suffered any work-related injury or
illness within the twelve (12) months preceding Employee’s execution of this
Release, and Employee is not currently aware of any facts or circumstances that
would give rise to a worker’s compensation claim against the Company and/or the
Company Releasees.

 

4.           Wage Deduction Orders.  Employee represents and warrants that
Employee is not subject to any wage garnishment or deduction orders that would
require payment to a third party of any portion of the Severance Pay.  Any
exceptions to the representation and warranty contained in this Paragraph must
be described in writing and attached to the executed copy of

 

 9 

 

 

this Release that Employee submits to the Company.  Such disclosure shall not
disqualify Employee from receiving Separation Pay under this Release; provided,
however, that the amount of Severance Pay described in Paragraph 1 of the
Agreement shall be reduced in accordance with any such wage garnishment or
deduction order as required by applicable law.  

 

5.           Consultation With Legal Counsel.  The Company hereby advises
Employee to consult with an attorney prior to signing this Release.  

 

6.           Review and Revocation Periods.  Employee acknowledges that Employee
has been given at least twenty-one (21) days to consider this Release from the
date that it was first given to Employee.  Employee agrees that changes in the
terms of this Release, whether material or immaterial, do not restart the
running of the twenty-one (21)-day consideration period.  Employee may accept
the Release by executing this Release no sooner than the first day after the
Separation Date and no later than ten (10) business days after the Separation
Date.  Employee shall have seven (7) days from the date that Employee executes
the Release to revoke it by delivering written notice of revocation within the
seven (7)-day period to the following Company contact:

 

James River Group, Inc.

 

Raleigh, North Carolina

Attn: Adam Abram, Chief Executive Officer

 

If Employee does not revoke acceptance, this Release will become effective and
irrevocable by Employee on the eighth day after Employee has executed it (the
“Effective Date”).  

 

7.           Choice of Law.  This Release is made and entered into in North
Carolina and, to the extent the interpretation of this Release is not governed
by applicable federal law, shall be interpreted and enforced under and shall be
governed by the laws of that state.

 

8.           Severability.  Should any provision of this Release be held to be
illegal, void or unenforceable, such provision shall be of no force and
effect.  However, the illegality or unenforceability of any such provision shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Release.

 

9.           Execution.  A copy of this executed Release that is delivered
electronically as a PDF attachment to an email or by facsimile shall be deemed
to be an original signed Release.

 

10.         Binding Effect.  This Release shall be binding upon Employee and his
heirs and representatives, and shall inure to the benefit of, the Company and
the Company Releasees, and their respective representatives. successors, and
assigns.

 

11.         Arbitration.  Any dispute arising under, enforcing, or challenging
the validity of this Release is subject to the Dispute Resolution provisions
(Section 17) of the Employment Agreement, as incorporated herein.

 

12.         Representation and Warranty of Understanding.  By signing below,
Employee represents and warrants that Employee: (a) has carefully read and
understands the terms of this Release; (b) is entering into the Release
knowingly, voluntarily and of Employee’s own free will;

 

 10 

 

 

(c) understands its terms and significance and intends to abide by its
provisions without exception; (d) has not made any false statements or
representations in connection with this Release; and (e) has not transferred or
assigned to any person or entity not a party to this Release any claim or right
released hereunder, and Employee agrees to indemnify the Company and hold it
harmless against any claim (including claims for attorney’s fees or costs
actually incurred, regardless of whether litigation has commenced) based on or
arising out of any alleged assignment or transfer of a claim by Employee.

 

      Gregg Davis   DATE

 

 11 

 

 

APPENDIX B

 

Schedule of vested and unvested Options and Restricted Stock Units as of
Separation Date

 

Grant
Type  Grant
Date  Grant
Amount   Strike
Price   Vested   Unvested   Expiration
Date  Comments NQ Stock Option  10/1/2012   25,000   $15.65    25,000    0  
10/1/2019  90 days from Separation Date to exercise vested options NQ Stock
Option  12/12/2014   55,589   $21.00    37,059    18,530   12/12/2021  90 days
from Separation Date to exercise vested options NQ Stock Option  2/16/2016 
 31,532   $32.07    0    31,532   2/16/2023  90 days from Separation Date to
exercise vested options Restricted Stock Unit  12/17/2014   23,810    N/A  
 9,524    14,286   N/A  Immediate forfeiture of unvested RSU’s upon Separation
Restricted Stock Unit  2/16/2016   5,457    N/A    0    5,457   N/A  Immediate
forfeiture of unvested RSU’s upon Separation

 

 12 

